Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,979,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 19 and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving, by a processor from a first client computing device, an electronic communication including location information from a location sensor associated with the first client computing device; 
determining a non-routine current activity of a first user of the first client computing device based on the location information; 
generating a media content item including a map display based on the location information, and a status message that describes the non-routine current activity of the first user and describes a map location on the map display; and 
causing the media content item to be displayed on a display screen of at least one of the plurality of client computing devices including the first client computing device”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The closest prior art is the combination of Sano et al., US Pub. 2014/0306884 A1 (hereinafter Sano) [listed in IDS 7/12/2021], Delong et al., US Pub. 2015/0261435 A1 (hereinafter Delong) and Ebert et al., US Pub. 2016/0313957 A1 (hereinafter Ebert) [listed in IDS 7/12/2021].
Regarding claims 1, 19 and 20, Sano teaches displaying avatars performing various activities on a map based on GPS coordinates.  For example, various movements or activities of a user can be represented by an avatar, such as, standing still, walking or running (Figs. 3A – 3C and [0074]).  To determine a user’s position, the system uses a position detecting unit such as a GPS, WiFi or position information module provided by a cell phone to determine location ([0117] and [0057] - [0058]) and represents the avatar performing the activity at the correct location on a map ([0117] and Fig. 5B).  However, the identified movements in Sano are determined from bio-information and kinetic information and not based on location information as claimed.  Also, while Sano displays a map, there is no description of a map location on the map display (Figs. 5A – 5C of the instant specification).  Additionally, Sano does not disclose that the activity is a non-routine activity or generating a status message.
The second closest prior art, Delong teaches detecting a deviation in a pattern of behavior based on location of the user and posting a message on a social media network (Abstract and [0013]).  For example, if a user stopped at the stadium on his way home from work, this may be categorized as a deviation from the user’s typical behavior.  Based on this deviation, an alert may be sent to the user prompting him to post a message, such as, “Attending tonight’s Washington Nationals game!” ([0013]).  
However, the combination of Sano and Delong does not include the status message on the map display and a description of a map location on the map display as claimed.
The third closest prior art, Ebert, teaches that a map may provide event icons which represent the event type of the location.  For example, a martini glass icon may represent a bar or a CD icon may represent a musical event (Fig. 2 and [0031]).  But, Ebert does not include the status message on the map display or a description of a map location on the map display.  Therefore, Claim 1 is considered allowable.
Claims 19 and 20 are considered allowable for the same reasons stated above. The dependent claims 2 - 18 are allowed because they further limit independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421